952 F.2d 395
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glen Marvin GRACE, Plaintiff-Appellant,v.GOVERNOR AND STATE OF MARYLAND;  Kurt L. Schmoke;  EdwardMcDonnel, Field Supervisor, Parole and Probation;Elsbeth L. Booth, Defendants-Appellees.
No. 91-6674.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  (CA-91-208-JH), Joseph C. Howard, District Judge.
Glen Marvin Grace, appellant pro se.
John Joseph Curran, Jr., Attorney General, George Albert Eichhorn, III, Assistant Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Glen Marvin Grace appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Grace v. Governor of Md., No. CA-91-208-JH (D.Md. Oct. 15, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.